NONPRECEDENTIAL DISPOSITION 
                 To be cited only in accordance with Fed. R. App. P. 32.1 
 

                United States Court of Appeals
                                For the Seventh Circuit 
                                Chicago, Illinois 60604 
                                             
                              Submitted November 2, 2018* 
                               Decided November 6, 2018 
                                             
                                         Before 
 
                            DIANE P. WOOD, Chief Judge 
                             
                            FRANK H. EASTERBROOK, Circuit Judge 
                             
                            AMY J. ST. EVE, Circuit Judge 
 
No. 17‐3174 
 
GBOLAHAN R. A. EYIOWUAWI,                         Appeal from the United States District 
      Plaintiff‐Appellant,                        Court for the Northern District of Illinois, 
                                                  Eastern Division. 
      v.                                           
                                                  No. 12‐cv‐6492 
COOK COUNTY, ILLINOIS,                             
      Defendant‐Appellee.                         Robert M. Dow, Jr., 
                                                  Judge. 
                                               

                                        O R D E R 

       Gbolahan Eyiowuawi was fired from his job as a dispatcher for Cook County’s 
hospital system after the county concluded that he had violated its sexual‐harassment 
policy by inappropriately touching a coworker. Eyiowuawi contends in this 
employment‐discrimination suit that the county fired him in retaliation because he filed 
a discrimination charge more than a year earlier. The district court entered summary 

                                                 
            * We have agreed to decide the case without oral argument because the briefs and 

record adequately present the facts and legal arguments, and oral argument would not 
significantly aid the court. See FED. R. APP. P. 34(a)(2)(C). 
No. 17‐3174                                                                               Page  2 
 
judgment for the county. Because no evidence suggests that the earlier charge prompted 
the later firing, we affirm the judgment. 
         
        This suit stems from an incident in June 2005, when a female coworker accused 
Eyiowuawi of sexual harassment after he allegedly grabbed her and insisted on 
unwanted romance. He denied the accusation at a disciplinary hearing, but the county’s 
hearing officer found the charge meritorious. The county fired him soon after for 
violating its policy prohibiting workplace sexual harassment. 
         
        After pursuing administrative remedies, Eyiowuawi sued Cook County for 
national‐origin discrimination, sex discrimination, and retaliation under Title VII of the 
Civil Rights Act of 1964, 42 U.S.C. § 2000e–2(a)(1), 3(a), and 42 U.S.C. § 1981. The district 
court dismissed his discrimination claims after determining that the scope of the 
administrative charge—and thus, the scope of this suit—is limited to retaliation.   
See Delgado v. Merit Sys. Prot. Bd., 880 F.3d 913, 925–26 (7th Cir. 2018); Reynolds v. 
Tangherlini, 737 F.3d 1093, 1099–100 (7th Cir. 2013). Eyiowuawi does not contest this 
ruling. And because § 1981 does not create a private right of action against state actors 
such as Cook County, the retaliation claim is cognizable under Title VII only. See 
Campbell v. Forest Pres. Dist. of Cook Cty., Ill., 752 F.3d 665, 671 (7th Cir. 2014). The district 
court concluded that no reasonable trier of fact could find that Eyiowuawi’s 2005 firing 
was connected to the 2004 charge of discrimination, and it entered summary judgment 
in the county’s favor. Eyiowuawi sought permission to supplement the record for 
appeal with several new documents, but the district court denied his requests because 
he failed to provide “any explanation indicating that these documents were introduced 
but omitted from the docket through mistake or inadvertence.” 
         
        Before we reach this appeal’s merits, we briefly address two threshold matters. 
First, we consider whether Eyiowuawi’s bankruptcy proceeding, which was reopened 
in 2016, prevents him from pursuing his retaliation claim on appeal. We conclude that it 
does not. Before Eyiowuawi filed his notice of appeal, the bankruptcy trustee reported 
that the retaliation claim was valueless, abandoned it, and treated the estate as fully 
administered. With the claim abandoned, Eyiowuawi is free to pursue it on this appeal. 
See Morlan v. Universal Guar. Life Ins. Co., 298 F.3d 609, 617 (7th Cir. 2002). Second, 
Eyiowuawi argues that “recently acquired evidence” (which he includes in his appellate 
appendix) proves that the county fired him for impermissible reasons. But he did not 
timely present this evidence to the district court, and so we will not consider these 
submissions. See FED. R. APP. P. 10(a); Carmody v. Bd. of Trustees of Univ. of Ill., 893 F.3d 
397, 402 (7th Cir. 2018). 
No. 17‐3174                                                                              Page  3 
 
       Eyiowuawi’s appellate brief is difficult to parse and only minimally developed, 
see FED. R. APP. P. 28(a)(8), but we can discern its principal argument: Eyiowuawi 
contends that he has “already present[ed] evidence” that he was fired for impermissible 
reasons, “and a genuine issue of material fact therefore exists concerning the basis for 
[the county’s] disciplinary actions.” But he is incorrect. To survive summary judgment 
on his retaliation claim, Eyiowuawi must point to evidence suggesting that his 
administrative charge in 2004 caused his firing more than a year later. See Univ. of Tex. 
Sw. Med. Ctr. v. Nassar, 570 U.S. 338, 362 (2013); Lord v. High Voltage Software, Inc.,   
839 F.3d 556, 563 (7th Cir. 2016). Eyiowuawi argues that the time between his filing the 
charge and his termination raises an inference of retaliation. But a fourteen‐month gap 
is hardly suspicious. See, e.g., Cung Hnin v. TOA (USA), LLC, 751 F.3d 499, 508   
(7th Cir. 2014) (ruling that 12 months between a protected activity and termination is 
“certainly not close enough in time to establish causation without more evidence 
supporting an inference of a causal link”); Porter v. City of Chicago, 700 F.3d 944, 958   
(7th Cir. 2012) (collecting cases). And he identifies no other evidence in the record to 
establish a causal link, an omission that defeats his claim. 
        
       Another reason mandates the entry of summary judgment in favor of the county. 
The county offered a lawful reason for firing Eyiowuawi—its conclusion that he 
violated the workplace sexual‐harassment policy. Eyiowuawi has not presented any 
evidence that this reason was pretextual—that is, that the county did not honestly 
believe it to be true. Skiba v. Ill. Cent. R.R. Co., 884 F.3d 708, 724 (7th Cir. 2018). 
Eyiowuawi has denied the sexual‐harassment accusation against him, but he does not 
identify any evidence, as he must, that would lead a reasonable juror to question the 
sincerity of the county’s belief that he sexually harassed a co‐worker. See id. The record 
thus required the entry of summary judgment in Cook County’s favor. 
        
                                                                                     AFFIRMED